Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        In Admiralty

                                                Case No.:

   GREAT LAKES INSURANCE SE,

              Plaintiff,

   v.

   305 EVENT PRODUCTION LLC,

              Defendant.                             /

                                             COMPLAINT

         Plaintiff, GREAT LAKES INSURANCE SE (“Great Lakes”), hereby sues the Defendant,

  305 EVENT PRODUCTION LLC (“305”) for a declaratory judgment, and in support thereof

  states as follows:

                                    JURISDICTION AND VENUE

         1.        This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.

         2.        Great Lakes designates this as an admiralty and maritime cause within the meaning

  of Fed. R. Civ. P. 9(h). This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1333, as

  it involves a dispute regarding a maritime contract. Great Lakes invokes the provisions of Rule

  9(h), 38(e), and 82 of the Federal Rules of Civil Procedure.

         3.        Venue is proper within the United States District Court for the Southern District of

  Florida pursuant to 28 U.S.C. § 1391(b) because the defendant resides in this district, a substantial

  part of the events or omissions giving rise to the claim occurred in this district, and because a

  forum-selection clause in the insurance policy at issue in this case designates the Southern District

  of Florida as the appropriate venue.
Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 2 of 12




         4.      All conditions precedent to the filing of this action have occurred, been waived, or

  otherwise complied with.

         5.      Pursuant to the requirements of 28 U.S.C. § 2201 and Article III, Section 2 of the

  United States Constitution, a case or controversy exists and has existed between the Parties since

  the beginning of this action, such that an action for declaratory judgment is ripe and appropriate.

                                                PARTIES

         6.      At all times material to this action, Great Lakes is and was a corporation organized

  and existing under the laws of Germany and is and was a wholly owned subsidiary of Munich Re

  Group, with an office and principal place of business in Munich, Germany. Plaintiff Great Lakes

  is and was a citizen of Germany and is registered and authorized to conduct business in London,

  England.

         7.      At all times material hereto, 305 is and was a corporation organized under the laws

  of Florida with its principal place of business in Florida. 305 is and was a citizen of Florida.

                                     FACTUAL ALLEGATIONS

         8.      This matter arises out of personal injuries sustained by Jennifer Kuhn aboard 305’s

  2003 45' Sea Ray, M/Y “SAPPHIRE,” hull identification no. SERP9445K203 (the “Vessel”), on

  or about September 23, 2019.

         9.      On or about September 23, 2019, Sven Glaeser chartered the Vessel from 305.

         10.     This charter has been occasionally referred to as a “bareboat charter.” However,

  “bareboat charter” is a term of art, and it is not clear that the charter was a true bareboat charter.

         11.     As part of the charter, Mr. Glaeser, inter alia selected a captain from a list of pre-

  approved captains provided by 305. A copy of the charter agreement is attached hereto as Exhibit

  “A.”



                                                     2
Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 3 of 12




         12.     Ms. Kuhn is currently prosecuting a personal injury action against 305 in the

  Circuity Court of the Eleventh Judicial Circuit in and for Miami-Dade County Florida. The case

  is styled Jennifer Kuhn v. 305 Event Production LLC et al., and bears case no. 20-019670-CA-01

  (the “State Court Lawsuit”). A copy of the operative complaint in the State Court Lawsuit is

  attached hereto as Exhibit “B.”

         13.     In the State Court Complaint, Ms. Kuhn alleges that while onboard the Vessel as a

  business invitee, there was a “foreign substance” on the floor, which caused her to trip and fall,

  thereby injuring herself.

         14.     Great Lakes issued an insurance policy to 305, policy no. CSRYP/175296, with

  effective dates of April 30, 2019 to April 30, 2020 (the “Policy”). A copy of the Policy is attached

  hereto as Exhibit “C.”

         15.     The Policy provides, inter alia, third-party commercial passenger liability coverage

  in the amount of $300,000 combined single limit, subject to a $2,500 deductible per claim. The

  Policy provides, in relevant part, as follows:

                 Coverage B, Extension to include Commercial Passenger Liability


                 Subject to our prior written agreement and your payment of an additional
                 premium, we may at your request extend this insuring agreement to cover
                 all sums which you become legally liable to pay and shall pay to fare paying
                 passengers or passengers carried under charter as a result of your ownership
                 or operation of the Scheduled Vessel.
                 *       *       *
                 9. General Conditions & Warranties
                 b. This insuring agreement incorporates in full your application for
                 insurance and together with any endorsements issued herein, constitutes the
                 entire contract between us. At your request, various provisions of this
                 insuring agreement may be varied by us but only by our prior written
                 agreement.


                                                   3
Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 4 of 12




                i. It is warranted that covered persons must at all times comply with all laws
                and regulations, governing the use and or operation of the Scheduled Vessel.
                We shall not be deemed to provide cover or shall we be liable to pay any
                claim or provide any benefit hereunder to the extent that the provision of
                such cover, payment of such claim or provision of such benefit would
                expose us to any sanction, prohibition or restriction under United Nations
                resolutions or the trade or economic sanctions, laws or regulations of the
                European Union, United Kingdom or United States of America.
                l. This contract is null and void in the event of non-disclosure or
                misrepresentation of a fact or circumstances material to our acceptance or
                continuance of this insurance. No action or inaction by us shall be deemed
                a waiver of this provision.
                s. Where any term herein is referred to as a ‘warranty’ or where any
                reference is made herein to the word ‘warranted’, the term shall be deemed
                a warranty and regardless of whether the same expressly provides that any
                breach will void this insuring agreement from inception, it is hereby agreed
                that any such breach will void this policy from inception.
                *       *      *
                10. Your Duties In The Event Of A Loss
                2. Within 30 days of a loss giving rise to any claim hereunder give us written
                notification of the loss and its circumstances, this term is a condition
                precedent to our liability hereunder.
                8. Immediately forward to us any legal papers or notices received in
                connection with the loss.
                *       *      *
                11. Service Of Suit, Choice Of Law And Forum
                It is hereby agreed that any dispute arising hereunder shall be
                adjudicated according to well established, entrenched principles and
                precedents of substantive United States Federal Admiralty law and
                practice but where no such well established, entrenched precedent
                exists, this insuring agreement is subject to the substantive laws of the
                State of New York.
                                   *      *       *       *       *
         16.    305’s agent first attempted to provide Great Lakes with its first notice of the

  circumstances eventually giving rise to the State Court Lawsuit on October 15, 2019.



                                                  4
Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 5 of 12




         17.     However, 305’s agent sent the notice of the claim to the wrong email address. As a

  result, Great Lakes was delayed in its ability to investigate Ms. Kuhn’s claim.

         18.     Regardless, during Great Lakes’ investigation into the circumstances of the claim,

  Great Lakes uncovered a series of misrepresentations and omissions made by 305 during the

  process of procuring insurance for the Vessel. A copy of the Application is attached hereto as

  Exhibit “D.”

         19.     Those misrepresentations and omissions include, but are not limited to:

                 a.      Failing to disclose a criminal conviction by one of 305’s captains,

                         Christopher Miller;

                 b.      Failing to disclose a criminal conviction by Gerhard De Jager, one of the

                         Vessel’s other captains;

                 c.      Failing to disclose a suspension of Mr. De Jager’s driver’s license;

                 d.      Failing to disclose a traffic citation of Mr. De Jager for careless driving in

                         2017;

                 e.      Failing to disclose that the Vessel would be bareboat chartered; and

                 f.      Failing to disclose that the Vessel was not in compliance with relevant

                         United States Coast Guard regulations for legal chartering.

         20.     Approximately a year after the subject loss, on September 14, 2020, Ms. Kuhn filed

  the States Court Lawsuit.

         21.     305 was served with a summons in that case on November 2, 2020, along with a

  set of interrogatories and a request for production.

         22.     Although the Policy requires that an insured “[i]mmediately forward to us any legal

  papers or notices received in connection with the loss,” 305 did not file a responsive pleading in



                                                    5
Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 6 of 12




  the State Court Lawsuit, and is believed to have otherwise responded to the written discovery

  without consulting with Great Lakes or qualified counsel.

                                  COUNT I – UBERRIMAE FIDEI

           23.    Great Lakes reincorporates and realleges the allegations of paragraphs 1-22 above

  as if more fully set forth at length herein.

           24.    For hundreds of years, policies of marine insurance have been subject to the well-

  entrenched doctrine of uberrimae fidei, the duty of utmost good faith.

           25.    This duty requires that an insured fully and voluntarily disclose to the insurer all

  facts material to a calculation of insurance risk.

           26.    This duty to disclose extends even to material facts that are not specifically inquired

  into by the insurer.

           27.    The Policy, as one of marine insurance, is governed by the principle of uberrimae

  fidei.

           28.    During the application for the Policy, 305 misrepresented, omitted, and/or

  concealed a number of material facts, including but not limited to the following:

                  a.      Failing to disclose a criminal conviction by one of 305’s captains,

                          Christopher Miller;

                  b.      Failing to disclose a criminal conviction by Gerhard De Jager, one of the

                          Vessel’s other captains;

                  c.      Failing to disclose a suspension of Mr. De Jager’s driver’s license;

                  d.      Failing to disclose a traffic citation of Mr. De Jager for careless driving in

                          2017;

                  e.      Failing to disclose that the Vessel would be bareboat chartered; and



                                                       6
Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 7 of 12




                   f.     Failing to disclose that the Vessel was not in compliance with relevant

                          United States Coast Guard regulations for legal chartering.

          29.      Great Lakes would not have issued the Policy, would not have issued it at the same

  premium, or would not have issued it on the same terms and/or conditions, had it known any one

  or any combination of the facts regarding the Vessel, its operators, or 305.

          30.      Therefore, 305 breached the duty of uberrimae fidei, rendering the Policy void from

  its inception.

          WHEREFORE, Great Lakes respectfully requests this Honorable Court to adjudge and

  declare that 305 misrepresented, concealed, or omitted facts material to the underwriting of the

  risk, and such misrepresentation, concealment, or omission constituted a breach of 305’s duty of

  utmost good faith said breach of the duty of utmost good faith renders the Policy void ab initio,

  thus, declaring there is no coverage for Ms. Kuhn’s claims against 305. Great Lakes further

  requests that the Court grant any such further relief that the Court deems just and appropriate under

  the circumstances.

                        COUNT II – BREACH OF GENERAL CONDITION L

          31.      Great Lakes reincorporates and realleges the allegations of paragraphs 1-22 above

  as if more fully set forth at length herein.

          32.      General Condition l. of the Policy provides that “This contract is null and void in

  the event of non-disclosure or misrepresentation of a fact or circumstances material to our

  acceptance or continuance of this insurance. No action or inaction by us shall be deemed a waiver

  of this provision.”

          33.      During the application for the Policy, 305 misrepresented, omitted, and/or

  concealed a number of material facts, including but not limited to the following:



                                                    7
Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 8 of 12




                 a.      Failing to disclose a criminal conviction by one of 305’s captains,

                         Christopher Miller;

                 b.      Failing to disclose a criminal conviction by Gerhard De Jager, one of the

                         Vessel’s other captains;

                 c.      Failing to disclose a suspension of Mr. De Jager’s driver’s license;

                 d.      Failing to disclose a traffic citation of Mr. De Jager for careless driving in

                         2017;

                 e.      Failing to disclose that the Vessel would be bareboat chartered; and

                 f.      Failing to disclose that the Vessel was not in compliance with relevant

                         United States Coast Guard regulations for legal chartering.

         34.     Great Lakes would not have issued the Policy, would not have issued it at the same

  premium, or would not have issued it on the same terms and/or conditions, had it known any one

  or any combination of the facts regarding the Vessel, its operators, or 305.

         35.     Therefore, pursuant to the terms of the Policy and applicable law, the Policy is void

  from its inception.

         WHEREFORE, Great Lakes respectfully requests this Honorable Court to adjudge and

  declare that 305 misrepresented, concealed, or omitted facts material to the underwriting of the

  risk, and such misrepresentation, concealment, or omission constituted a breach of general

  condition l. of the Policy, and that said breach renders the Policy void ab initio, thus, declaring

  there is no coverage for Ms. Kuhn’s claims against 305. Great Lakes further requests that the Court

  grant any such further relief that the Court deems just and appropriate under the circumstances.

                COUNT III – BREACH OF THE COMPLIANCE WARRANTY




                                                    8
Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 9 of 12




          36.      Great Lakes reincorporates and realleges the allegations of paragraphs 1-22 above

  as if more fully set forth at length herein.

          37.      The Policy contained a warranty, which required, in relevant part, that “covered

  persons must at all times comply with all laws and regulations, governing the use and or operation

  of the Scheduled Vessel.”

          38.      Pursuant to the Policy’s choice-of-law provision, “any dispute arising hereunder

  shall be adjudicated according to well established, entrenched principles and precedents of

  substantive United States Federal Admiralty law and practice but where no such well established,

  entrenched precedent exists, this insuring agreement is subject to the substantive laws of the State

  of New York.”

          39.      Irrespective of the choice of law provision, both federal maritime and New York

  law strictly enforce warranties in marine insurance policies. Such express warranties must be

  literally complied with, and noncompliance forbids recovery, regardless of whether the

  noncompliance was causally related to the loss.

          40.      At the time of the loss, the Vessel was operating as an illegal charter insofar as it

  was less than 100 gross tons, was chartered with a captain, had more than 6 fare-paying passengers

  aboard, and did not possess a certificate of inspection by the United States Coast Guard.

          41.      Because the Vessel was operating as an illegal charter at the time of the subject

  loss, i.e., 305 was not “comply[ing] with all laws and regulations, governing the use and or

  operation of the Scheduled Vessel,” 305 breached an express warranty contained in the Policy.

          42.      As a result of that breach of warranty, there is no coverage under the Policy for Ms.

  Kuhn’s injury.




                                                     9
Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 10 of 12




           43.     Furthermore, General Condition s. of the Policy provides that “Where any term

   herein is referred to as a ‘warranty’ or where any reference is made herein to the word ‘warranted’,

   the term shall be deemed a warranty and regardless of whether the same expressly provides that

   any breach will void this insuring agreement from inception, it is hereby agreed that any such

   breach will void this policy from inception.”

           44.     As such, not only is there no coverage for Ms. Kuhn’s claim, but the Policy is also

   void from its inception.

           WHEREFORE, Great Lakes respectfully requests this Honorable Court to adjudge and

   declare that there is no coverage for Ms. Kuhn’s claims against 305 and that the Policy is void

   from its inception. Great Lakes further requests that the Court grant any such further relief that the

   Court deems just and appropriate under the circumstances.

                                      COUNT IV – LATE NOTICE

           45.     Great Lakes reincorporates and realleges the allegations of paragraphs 1-22 above

   as if more fully set forth at length herein.

           46.     Despite Ms. Kuhn’s injury taking place on September 23, 2019, Great Lakes first

   learned of the incident on January 9, 2020.

           47.     The Policy requires that notice be given to the insurer within 30 days “of a loss

   giving rise to any claim hereunder.”

           48.     305 failed to comply with that requirement.

           49.     Under New York law, which governs the Policy in the absence of entrenched

   maritime precedent, notice is a condition precedent to coverage, and the failure of an insured to

   provide notice within a reasonable time will constitute a complete defense to coverage, irrespective

   of whether the insurer was prejudiced by such late notice.



                                                    10
Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 11 of 12




           50.      Therefore, because 305 did not provide timely notice of the circumstances

   regarding the Ms. Kuhn’s claim, there is no coverage under the Policy with respect to the State

   Court Lawsuit, and Great Lakes does not owe 305 either a defense or indemnity with respect to

   the State Court Lawsuit.

           51.      Furthermore, despite being served with the complaint in the State Court Lawsuit on

   November 2, 2020, 305 did not forward a copy of the pleading to Great Lakes until December 29,

   2020.

           52.      By that point, 305 had failed to respond to the complaint, but had nonetheless

   responded to written discovery requests without notifying Great Lakes or giving Great Lakes an

   opportunity to appoint counsel to respond to the discovery on 305’s behalf.

           53.      Ultimately, a default was not entered against 305, and 305—through counsel

   appointed by Great Lakes under a reservation of rights—filed an Answer and Affirmative Defenses

   on January 14, 2021.

           54.      Nonetheless, to the extent this failure to properly advise Great Lakes of the

   pendency of the State Court Lawsuit ultimately prejudices Great Lakes, there is no coverage for

   Ms. Kuhn’s claims, and Great Lakes does not owe 305 either a defense or indemnity with respect

   to the State Court Lawsuit.

           WHEREFORE, Great Lakes respectfully requests this Honorable Court to adjudge and

   declare that the Policy does not provide coverage for the claims asserted in the State Court Lawsuit,

   and that Great Lakes has no duty to defend or indemnify 305 with respect to said claims. Great

   Lakes further requests such other relief as the Court may deem just and appropriate under the

   circumstances.




                                                    11
Case 1:21-cv-20251-MGC Document 1 Entered on FLSD Docket 01/21/2021 Page 12 of 12




   Dated: January 21, 2021.

                                        Respectfully submitted,

                                        DAVANT LAW, P.A.
                                        Attorneys for Great Lakes
                                        12 Southeast 7th Street, Suite 605
                                        Fort Lauderdale, FL 33301
                                        Telephone: (954) 414-0400

                                   By: /s/ Charles S. Davant
                                       Charles S. Davant
                                       Florida Bar No. 15178
                                       csd@davantlaw.com
                                       Aaron M. Dmiszewicki
                                       Florida Bar No. 111455
                                       amd@davantlaw.com




                                       12
